Title: From Thomas Jefferson to John Harmanson, 10 February 1781
From: Jefferson, Thomas
To: Harmanson, John



Sir
Richmond Febry. 10th. 1781

I am sorry that the inattention of the Continental Officer Colo. Finnie and Major Forsythe to whom the provisions on your shore were transferred, should have given so much trouble to you and to us. We have interfered merely to save it to the Continent. On the same principle we must advise you to keep whatever will keep till you can get information from one of those Gentlemen what shall be done with it. What will not keep had better be sold. I expected the Bacon had been taken away by the flag to Charlestown. As it is not you had better sell it to the best advantage. The Salt we shall be glad of on this shore, as formerly desired if you can get a safe opportunity of sending it over.
I am Sr. &c &c &c,

Thos. Jefferson

